United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3581
                                    ___________

United States of America,                *
                                         *
                   Appellee,             *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Robert Leonard Wood, Jr., also           *
known as Robert L. Wood, Jr.,            *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: March 15, 2006
                                  Filed: March 22, 2006
                                   ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       After Robert Leonard Wood tried to board a commercial flight while wearing
a belt buckle with a concealed knife, the Government charged Wood with attempting
to board an aircraft with a concealed weapon. See 49 U.S.C. § 46505(b)(1). At trial,
an expert witness for the government testified the belt buckle knife was a dangerous
offensive weapon called a “push dagger” and sold through sources such as “Soldier
of Fortune” magazine. A jury convicted Wood, and the district court* sentenced him
to five years of probation.

       On appeal, Wood contends the district court committed error in refusing to
excuse a juror whose father had died the night before deliberations started. Although
the juror indicated to the court that he needed to catch a flight at noon to attend the
funeral, the juror stated he was ready and willing to deliberate. The court stated he
would allow the juror to depart for the funeral at noon and proceed with an eleven
member jury if the jury had not reached a verdict by that time. Neither the court nor
the juror conveyed the plan to the jury, however. Wood’s assertion that the jury
rushed to judgment to accommodate the bereaved juror is pure speculation. The jury
was silent during deliberation and returned a guilty verdict before the juror’s situation
became a conflict. The jury’s quick verdict alone does not indicate the jury felt
coerced. United States v. Aldridge, 413 F.3d 829, 833 (8th Cir. 2005).

       Wood also argues the court should not have limited his cross-examination of
the government witness. After the defense questioned the witness about eight
different government grants, the district court sustained the government’s objection
to continued questioning about grants. The court allowed the defense to show the
potential for bias, and did not abuse its discretion in limiting cross examination that
was repetitive. See United States v. Drapeau, 414 F.3d 869, 875 (8th Cir. 2005).

       Woods next asserts the evidence was insufficient to convict him. We disagree.
To obtain a conviction under § 46505(b)(1), the Government had to prove Wood
attempted to board an aircraft, Wood had a concealed dangerous weapon on his
person, and the weapon would have been accessible to Wood during the flight. United
States v. Schier, No. 05-11838, 2006 WL 225247, at * __ (11th Cir. Jan. 31, 2006).


      *
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-
The evidence showed Wood was acting strangely when entering the airport’s
screening area, set off alarms twice while walking through the metal detectors, set off
the hand wand, held his hand over the knife in a suspicious manner when asked to
unbuckle his belt, acted defiantly when caught, misrepresented he was in the military,
remembered to leave another utility knife at home because he knew it was a prohibited
item, and failed to heed the numerous warning signs throughout the airport. Thus,
contrary to Wood’s assertion, the evidence showed he acted willfully or knowingly.



      Last, we reject Wood’s last argument that cumulative effect of the trial errors
requires appellate relief. We cannot say “the case as a whole presents an image of
unfairness that has resulted in the deprivation of [Wood’s] constitutional rights, even
though none of the claimed errors is itself sufficient to require reversal.” United States
v. Riddle, 193 F.3d 995, 998 (8th Cir. 1999).

      We thus affirm Wood’s conviction.
                     ______________________________




                                           -3-